Citation Nr: 1604736	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  04-40 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include schizoaffective disorder and posttraumatic stress disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

H.W. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from August 1968 to August 1971, and had service in the Georgia Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) from a December 2003 rating decision, which confirmed and continued a previous denial of service connection for schizoaffective disorder.  In an April 2007 decision, the Board reopened and remanded the service connection claim for schizoaffective disorder.  The Board notes this issue is now currently being recharacterized as entitlement to service connection for an acquired psychiatric disability, to include schizoaffective disorder and PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In February 2007 and April 2010, hearings were held before two of the undersigned Veterans Law Judges at the RO in Atlanta, Georgia.  Transcripts of those proceedings have been associated with the claims folder.

In a January 2011 decision, the Board denied the Veteran's service connection claim for prostate cancer and remanded the service connection claim for an acquired psychiatric disorder.  The case has since been returned to the Board for adjudication.  

In September 2015, the Veteran's previous representative submitted a notice of withdrawal from representation for all pending issues.  The Veteran has not indicated he has a new representative in this matter, nor has he contested his prior representative's withdrawal. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is necessary regarding the Veteran's service connection claim for an acquired psychiatric disorder, including schizoaffective disorder and PTSD.  

Importantly, a VLJ who conducts a hearing must participate in making the final determination of the claim involved.  38 U.S.C. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  Appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a) (West 2014).  Thus, when a veteran has had a personal hearing before two separate VLJs during the appeal and these hearings covered a common issue (as they have in this case), a third VLJ is assigned to the decision panel. 

The Court has interpreted 38 C.F.R. § 20.707 as requiring that a veteran must be provided the opportunity for a hearing before all three VLJs involved in a panel decision.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  As stated above, the Veteran testified at two hearings before two different VLJs concerning the issue of service connection for an acquired psychiatric disorder, including schizoaffective disorder and PTSD.  

Typically, VA would send the Veteran notice regarding the holding in Arneson asking him if he would like a third hearing before another VLJ.  To date, VA has not done so.  Nevertheless, in May 2014, the RO issued a Supplemental Statement of the Case (SSOC) covering the service connection claim for an acquired psychiatric disorder.  Later that same month, the Veteran submitted another VA Form-9 indicating that he wished to appear for a videoconference hearing before the Board.  

As such, the Board will honor the Veteran's request for another hearing as he is otherwise entitled to it pursuant to Arneson.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for the requested videoconference hearing before a third VLJ in accordance with the applicable procedures.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


__________________________________     _______________________________
                  MICHAEL LANE                                           C. TRUEBA 
               Veterans Law Judge,                                       Veterans Law Judge
           Board of Veterans' Appeals                            Board of Veterans' Appeals


_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




